DETAILED ACTION
This is a notice of allowance in response to Remarks filed on 09/13/2021.
Claims 3-5 and 14-15 were cancelled in the examiner’s amendment below.
Claims 1-2 and 6-13 are allowed and renumbered as claims 1-10, respectively.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview and email communication with Attorney Joseph Mehrle (455354) on 09/16/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 01/28/2017.


Please Amend in the Claims as per the following:
1.	(Currently Amended) A method for providing a customized cloud service, comprising:
	receiving Key Service Indicators (KSI) for a cloud service, wherein the KSI at least comprise a quantifiable security parameter associated with the cloud service;
	associating the Key Service Indicators with a cloud service template for providing the cloud service, wherein the cloud service template at least comprising a total number of Central Processing Unit cores, a total amount of memory, and a size of a boot disk required for the cloud service;
	identifying, based on the Key Service Indicators, resources required for providing the cloud service wherein the resources comprise hardware resources and software resources, and wherein at least one resource comprising a load balancer;

	monitoring the cloud service, obtaining a feedback from a user of the cloud service and based on the feedback identifying an appropriate set of particular resources and a particular configuration of the cloud service template and obtaining a refined cloud service template, and suggesting changes to the cloud service template to achieve the refined cloud service template based on the feedback;
wherein the Key Service Indicators further comprises performance, latency, availability, scalability, relevance, and cost; 
wherein the associating further includes: 
associating distinct Key Service Indicators (KSI) with the cloud service template, for different time periods; 
monitoring the distinct Key Service Indicators (KSI) associated with the cloud service template, for different time periods; and 
identifying, based on the distinct Key Service Indicators, resources required for providing the cloud service during different time periods.

3.	(Cancelled)
4.	(Cancelled) 
5.	(Cancelled)

6.	(Currently Amended) A system for providing a customized cloud service, comprising:
	  a processor;
	  a non-transitory computer readable storage medium comprising executable instructions representing Key Service Indicator (KSI) instructions, link instructions, identification instructions, and cloud platform instructions;
	  the executable instructions when executed by the processor from the non-transitory computer-readable storage medium causes the processor to use:
	  the KSI instructions to receive Key Service Indicators (KSI) for a cloud service;

	  the identification instructions to identify, based on the Key Service Indicators, resources required for providing the cloud service, wherein the resources comprise hardware resources and software resources, and wherein at least one resource comprising a load balancer; and
	  the cloud platform instructions to provide a status for the cloud service, a pending approval for the cloud service, and approved cloud service subscriptions;
	  wherein the Key Service indicators at least comprise a quantifiable security parameter associated with the cloud service;
wherein the Key Service Indicators further comprise performance, latency, availability, scalability, relevance, and cost;
	  wherein the identification instructions to monitor the cloud service, to obtain a feedback from a user of the cloud service and based on the feedback identifying an appropriate set of particular resources and a particular configuration of the cloud service template and obtaining with a refined cloud service template, and to suggest changes to the cloud service template to achieve the refined cloud service template based on the feedback; 
wherein the link instructions to associate further include instructions to: 
associate distinct Key Service Indicators (KSI) with the cloud service template, for different time periods; 
monitor the distinct Key Service Indicators (KSI) associated with the cloud service template, for different time periods; and 
identify, based on the distinct Key Service Indicators, resources required for providing the cloud service during different time periods.



	  receive Key Service Indicators (KSI) for a cloud service, wherein the Key Service Indicators at least comprise a quantifiable security parameter associated with the cloud service;
wherein the Key Service Indicators further comprises performance, latency, availability, scalability, relevance, and cost;
	  associate the Key Service Indicators with a cloud service template for providing the cloud service, wherein the cloud service template at least comprising a total number of Central Processing Unit cores, a total amount of memory, and a size of a boot disk required for the cloud service;
	  identify, based on the Key Service Indicators, resources required for providing the cloud service wherein the resources comprise hardware resources and software resources, and wherein at least one resource comprising a load balancer; and
	  monitor the cloud service, obtain a feedback from a user of the cloud service and based on the feedback identifying an appropriate set of particular resources and a particular configuration of the cloud service template and obtaining a refined cloud service template, and suggest changes to the cloud service template to achieve the refined cloud service template based on the feedback;
wherein the instructions to associate further include instructions to: 
associate distinct Key Service Indicators (KSI) with the cloud service template, for different time periods; 
monitor the distinct Key Service Indicators (KSI) associated with the cloud service template, for different time periods; and 
identify, based on the distinct Key Service Indicators, resources required for providing the cloud service during different time periods.

14. (Cancelled)
15. (Cancelled)

Allowable Subject Matter
Claims 1-2 and 6-13 are allowed and renumbered as claims 1-10, respectively. Independent claims 1, 6, and 11 have been amended to include subject matter from the specification and dependent claims that further narrows the scope of the claimed invention and is now considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record (i.e. Emaru, Hadar, Polla, and Bryant), individually or in combination, do not explicitly teach the totality of the independent claims when read in light of the specification. Although the prior arts of record are considered analogous references, the combination of these references would not be an obvious modification to the amended independent claims 1, 6, and 11.
In particular, the prior arts of record (i.e. Emaru, Hadar, Polla, and Bryant) does not explicitly teach a method for providing a customized cloud service including receiving Key Service Indicators (KSI) for a cloud service, wherein the KSI at least comprise a quantifiable security parameter associated with the cloud service and wherein the KSI further comprises performance, latency, availability, scalability, relevance, and cost; associating the Key Service Indicators with a cloud service template for providing the cloud service, wherein the cloud service template at least comprising a total number of Central Processing Unit cores, a total amount of memory, and a size of a boot disk required for the cloud service; and identifying, based on the KSI, resources required for providing the cloud service wherein the resources comprise hardware resources and software resources, and wherein at least one resource comprising a load balancer. 
Furthermore, the prior arts of record does not explicitly teach providing a cloud platform that provides a status for the cloud service, a pending approval for the cloud service, and approved cloud service subscriptions; and monitoring the cloud service, obtaining a feedback from a user of the cloud service and based on the feedback identifying an appropriate set of particular resources and a particular configuration of the cloud service template and obtaining a refined cloud service template, and suggesting changes to the cloud service template to achieve the refined cloud service template based on the feedback.

The additional prior arts of record (i.e. Khan, Fukui, Patel, and Miller), although are analogous references, do not cure the deficiencies of the prior arts of record. Furthermore, all prior arts of record relate to cloud computing and specifically, customization of cloud services and using templates to configure cloud resources. 
However, the prior arts of record do not explicitly disclose a method for providing a customized cloud service in which cloud computing provides a quick and scalable access to computing resources and information technology services that allows enterprises users to recognize cloud advantages that help speed innovation, accelerate business processes, and reduce time to revenue. Therefore, the claimed invention considering all claim limitations as a whole is novel and considered patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFTON HOUSTON/             Examiner, Art Unit 2453   



 /Hitesh Patel/             Primary Examiner, Art Unit 2419                                                                                                                                                                                           
9/20/21